Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Smith, III et al. (US 2012/0246851), another relevant art which is already cited in the IDS, teaches a compliant personal care article which includes a composition and a substrate (see abstract), the composition in any suitable form and comprises from about 1% to about 99.5% by weight of the composition of a surfactant (see paragraphs [0085,0088-0090]), about 17.5 wt% water (see Example 8, paragraph [0159] and from about 0.001% to about 10% by weight of the composition, of a deposition polymer like cationic hydroxyethyl cellulosic polymers (see paragraph [0118]) which is a water-soluble polymer. Smith, III, however, fails to teach the incorporation of a water insoluble fiber, fine or filament comprising cellulose.   Aoshima et al. (US Patent No. 6,509,304) already relied upon, but lacks motivation because the composition of Aoshima is intended to be massaged to the skin to aggregate the fiber, as disclosed in col. 5, lines 59-65, and not to be surrounded by a substrate as required in the present claims. Furthermore, applicant’s compliance value associated with the other limitations called out such as water insoluble fiber, fine and filaments, solvents, water insoluble substrate that is a multiplanar film is not taught or suggestd. Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761